USCA1 Opinion

	




                            United States Court of Appeals                                For the First Circuit                                 ____________________        No. 96-1582                                  ARNOLD W. VINICK,                                Plaintiff - Appellant,                                          v.                          COMMISSIONER OF INTERNAL REVENUE,                                Defendant - Appellee.                                 ___________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                       [Hon. Mark L. Wolf, U.S. District Judge]                                           ___________________                                  __________________                                        Before                           Stahl and Lynch, Circuit Judges,                                            ______________                            and Woodlock,* District Judge.                                           ______________                                 ____________________            Howard R. Palmer with whom Lawrence F. O'Donnell and O'Donnell,            ________________           _____________________     __________        O'Donnell & O'Donnell were on brief for appellant.        _____________________            Theresa E. McLaughlin, Assistant United States Attorney, with            _____________________        whom Loretta C. Argrett, Assistant Attorney General, Donald K. Stern,             __________________                              _______________        United States Attorney, and Sarah K. Knutson, Attorney, Tax Division,                                    ________________        Department of Justice, were on brief for appellee.                                 ____________________                                    April 8, 1997                                 ____________________        _____________________        *Of the District of Massachusetts, sitting by designation.                      STAHL, Circuit Judge.  Plaintiff-Appellant   Arnold                      STAHL, Circuit Judge.                             _____________            W. Vinick ("Vinick") appeals the grant of summary judgment in            favor of Defendant-Appellee, Commissioner of Internal Revenue            ("IRS") with  respect to  the IRS' claim  for unpaid  federal            withholding  taxes.   We  reverse, in  part,  and remand  for            further proceedings.                                      Background                                      Background                                      __________            A.  Statutory Background            ________________________                      By  way of  legal context,  we begin  with  a brief            discussion  of  26  U.S.C.     6672(a),  which  governs  this            dispute, drawing  primarily from  our decision in  Thomsen v.                                                               _______            United States, 887 F.2d 12, 14 (1st Cir. 1989).  The Internal            _____________            Revenue  Code  ("the Code")  requires  employers to  withhold            federal taxes from  employees' wages, see 26  U.S.C.    3102,                                                  ___            3402,  and to  hold  such amounts  in  trust for  the  United            States. See 26 U.S.C.   7501.   Once an employer has withheld                    ___            the  taxes, the IRS has  no recourse against  the employee in            the event of nonpayment.  When an employer fails to remit the            withheld taxes, the IRS is not without recourse, for the Code            allows the IRS  to look  beyond the corporate  form and  hold            certain  agents and  officers of  the  corporation personally            liable for  any taxes withheld but not paid.  See 26 U.S.C.                                                            ___            6672(a).                      Title 26 U.S.C.   6672(a) provides that                       [a]ny   person   required   to   collect,                      truthfully  account for, and pay over any                      tax imposed  by this title  who willfully                      fails to . .  . pay over such  tax . .  .                      shall,  in  addition  to other  penalties                      provided by law,  be liable to a  penalty                                         -3-                                          3                      equal  to  the total  amount  of  the tax                      evaded,   or   not   collected,  or   not                      accounted for and paid over.            Section  6672(a) thus  permits the  IRS to  recover the  full            amount  of delinquent  withholding tax from  any "responsible            person," i.e., one  required to collect, account  for and pay            over the taxes, if that individual acted willfully within the            meaning of the section.  See Thomsen, 887 F.2d at 14.                                       ___ _______            B.  Factual Background             ______________________                      We state the facts  in the light most favorable  to            Vinick, the party opposing  summary judgment. See Hoeppner v.                                                          ___ ________            Crotched  Mountain Rehabilitation  Ctr., 31  F.3d 9,  14 (1st            _______________________________________            Cir. 1994).                      Vinick  is a  certified  public  accountant and  is            currently  a  partner in  his own  accounting  firm.   He has            practiced public  accounting for  over thirty years.   Vinick            became  acquainted with Richard  Letterman, then a practicing            attorney,  in the early  1970's.  Around  1980 Letterman told            Vinick  about   the  Jefferson  Bronze   Company  ("Jefferson            Bronze"), a foundry in  Salem, Massachusetts, and despite its            less than  stellar financial performance, persuaded  him that            it would make a good investment.                       In 1981, Vinick, Letterman and Peter Mayer1 agreed            to  purchase  the  assets  of   Jefferson  Bronze.    In  the            transaction, each investor acquired one-third of the company,                                            ____________________            1.  Peter Mayer is Letterman's brother-in-law.                                         -4-                                          4            and pledged the equity in his house as part  of the financing            package.  Although the record is unclear as to how, Letterman            became  president, Vinick  had  the title  of treasurer,  and            Mayer  was given responsibility for the day-to-day management            of the foundry.                      Vinick,  a busy  accountant, desired  only to  be a            passive investor  in Jefferson  Bronze.  Despite  his nominal            position as treasurer, Vinick  neither saw the company bylaws            nor  participated  in  any  way  in  the  fiscal  or  general            management of Jefferson  Bronze.   From 1981  to 1983,  Mayer            oversaw  the day to  day operations of  Jefferson Bronze, and            Vinick  did  nothing other  than  prepare  the quarterly  tax            returns.                      By  1983, the  company, under  Mayer's stewardship,            was  performing   poorly  and   losing  money.     That  poor            performance led  to  several changes  in  Jefferson  Bronze's            structure.   Mayer "was  dismissed," and Vinick  asked Ronald            Ouellette, a Jefferson  Bronze employee, to  assume oversight            of  the  day-to-day operations  of the  foundry.   Vinick and            Letterman, in  exchange for obtaining the  release of Mayer's            house  from  the   financing  arrangement,  acquired  Mayer's            interest in Jefferson Bronze and each became a fifty  percent            owner.   As part of  the restructuring, Vinick  and Letterman            secured new  financing in the  amount of  $300,000 which  was                                         -5-                                          5            used  to pay off the  original loan and  for working capital,            once again pledging each of their houses as collateral.                      Between 1983  and 1987, Ouellette  continued to run            Jefferson   Bronze  and  Vinick's  involvement  continued  to            consist, with  a few  exceptions, of preparing  the quarterly            tax  returns.   During 1985,  Ouellette informed  Vinick that            Jefferson  Bronze had  become delinquent  in its  withholding            taxes.   Vinick  informed Letterman  of the  problem and  all            three shareholders  agreed to attend a meeting with a revenue            officer  to resolve  the situation.   Upon  arrival, however,            Letterman  and Ouellette refused to attend the meeting.  They            waited outside in  the car  while Vinick alone  met with  the            revenue  agent and  negotiated  a  payment  plan.   "On  rare            occasion" during this period,  Vinick also reported Jefferson            Bronze's poor performance to Letterman and sought suggestions            for  ways to improve the company's operations.  At some point            between 1983  and 1987,  apparently because of  the continued            poor   performance  of  the  company,  Letterman  and  Vinick            borrowed  $35,000  from  the former  owner.    That debt  was            secured with personal guarantees.                      In 1987,  Letterman decided to assume  oversight of            the  daily operations  of the foundry.   Vinick  continued to            prepare the quarterly tax returns.   He and Letterman secured            an additional  $300,000 of  financing, this time  by pledging            the  assets of the company and their personal guarantees.  As                                         -6-                                          6            a condition of the loan, the  lending bank required Jefferson            Bronze to  transfer  its checking  account  to the  bank  and            insisted that both Letterman and Vinick become signatories on            the  account.   Vinick,  however, never  exercised his  check            signing authority  nor did  he have  access to  the corporate            checkbook.   His involvement  in the management  of Jefferson            Bronze remained minimal.                      After Letterman took over active  management of the            company, Vinick  spoke with either Letterman or his wife (who            served  as bookkeeper)  once every  four to  five weeks.   On            occasion he would  discuss "the problem of unpaid  taxes" and            would   urge   the   Lettermans   to   remit   these   taxes.            Specifically, each time he prepared a quarterly tax return he            discussed the withholding taxes  with the Lettermans, learned            whether  or not  the taxes  had been  deposited, and  if not,            urged  the Lettermans  to make  the deposits.   Each  time he            raised  the issue with  the Lettermans, they  promised to pay            the taxes,  and Vinick relied on their assurances.  Beginning            in  April  1989, Jefferson  Bronze again  fell behind  in its            withholding tax obligations.                      In  December  1990,  the  IRS  made  an  assessment            against Vinick  and Letterman, each in the  amount of $49,129            for unpaid withholding  taxes for the last  three quarters of            1989  and the  first two quarters  of 1990.   Vinick paid one            quarter's worth  of  the  assessment, filed  a  claim  for  a                                         -7-                                          7            refund,  and  upon  IRS  denial,  brought a  refund  suit  in            district  court.  The  IRS counterclaimed for  the balance of            the assessment  and moved  for summary judgment  against both            Letterman and  Vinick.   The district court,  concluding that            both Vinick and Letterman  were responsible persons who acted            willfully under    6672(a), granted summary  judgment for the            IRS.  Vinick alone now appeals.2                                  Standard of Review                                  Standard of Review                                  __________________                      We review  the award  of summary judgment  de novo.                                                                 _______            See Ortiz-Pinero v.  Rivera-Arroyo, 84 F.3d  7, 11 (1st  Cir.            ___ ____________     _____________            1996).  Summary judgment  is appropriate in the absence  of a            genuine  issue of  material fact,  when the  moving party  is            entitled to judgment as a matter of law.  See Fed. R. Civ. P.                                                      ___            56(c).   A  fact is  material when  it has  the potential  to            affect the outcome of the suit.   See  J. Geils Band Employee                                              ___  ______________________            Benefit Plan v.  Smith Barney Shearson,  Inc., 76 F.3d  1245,            ____________     ____________________________            1250-51 (1st  Cir.),  cert. denied,  117  S. Ct.  81  (1996).                                  _____ ______            Neither   party  may   rely  on  conclusory   allegations  or            unsubstantiated  denials,  but must  identify  specific facts            derived  from   the   pleadings,  depositions,   answers   to            interrogatories,  admissions  and  affidavits to  demonstrate                                            ____________________            2.  The record reflects that in 1992, Letterman was disbarred            after he pled guilty to four counts of larceny and  one count            of  embezzlement by  a  fiduciary, charges  all unrelated  to            Jefferson Bronze.  He received a two-year prison sentence.                                           -8-                                          8            either the  existence or absence  of an issue  of fact.   See                                                                      ___            Fed. R. Civ. P. 56(c) and (e).                      As in other tax litigation, the person  challenging            an  assessment under    6672(a) bears  the burden  of proving            that he is  not a responsible person.  See Caterino v. United                                                   ___ ________    ______            States, 794 F.2d 1, 5 (1st Cir. 1986).  Vinick thus bears the            ______            ultimate burden  of proving  that    6672(a) does not  impose            liability on him  for Jefferson  Bronze's unpaid  withholding            taxes.  See id.  At the summary  judgment stage, however, the                    ___ ___            IRS, as the moving party, has the burden of demonstrating the            absence of a  genuine issue of material fact as  to whether              6672(a)  applies and that it deserves judgment as a matter of            law.    Vinick's  burden,   as  the  party  opposing  summary            judgment,  remains the same as  any opposing party:   he must            demonstrate  that disputed  facts preclude  summary judgment.            See  O'Connor v.  United States,  956 F.2d  48, 50  (4th Cir.            ___  ________     _____________            1992).                                      Discussion                                      Discussion                                      __________                      In granting  summary judgment in favor  of the IRS,            the  district  court  determined   both  that  Vinick  was  a            responsible person and that he acted willfully as a matter of            law.  We consider each of these issues in turn.            A.  Responsible under   6672(a)            _______________________________                      As we  have noted, "[c]ourts  have explicitly given            the  word 'responsible'  a broad interpretation."   Caterino,                                                                ________                                         -9-                                          9            794  F.2d at 5.  Specifically, responsibility "is a matter of            status,  duty,  and authority,"    Thomsen,  887  F.2d at  16                                               _______            (internal  quotations and  citations  omitted), aimed  at the            ultimate determination  of "whether the person  had the power            to  determine whether the taxes should be remitted or paid or            had 'the final word as to  what bills should or should not be            paid and when,'"   Caterino, 794 F.2d at  5 (quoting Adams v.                               ________                          _____            United States, 504 F.2d 73, 75 (5th Cir. 1974)).            _____________                      We   impose  responsibility   on   "all  with   the            responsibility   and   authority  to   avoid   the  default,"            Harrington  v. United States,  504 F.2d 1306,  1312 (1st Cir.            __________     _____________            1974), but predicate  our definition of who  is a responsible            person on the function  of the employee in the  business, and            not the level  of the office held, see Caterino,  794 F.2d at                                               ___ ________            5;  see  also O'Connor,  956 F.2d  at  51 (indicating  that                  ___  ____ ________            6672(a) liability must  derive from substance, not form).  As            the Second Circuit recently stated,    6672(a) "is not  meant            to  ensnare  those who  have  merely  technical authority  or            titular  designation,"  but instead  encompasses  those close            enough to the business to prevent the default.  United States                                                            _____________            v. Rem, 38 F.3d 634, 642 (2d Cir. 1994).  At bottom, in order               ___            to be  responsible, an  individual must have  had significant            control  over the  financial  affairs of  the  company.   See                                                                      ___            Caterino, 794 F.2d at 5; see also Rem, 38 F.3d at 642; United            ________                 ___ ____ ___                  ______            States v.  Carrigan, 31 F.3d 130,  133 (3rd Cir. 1994).   The            ______     ________                                         -10-                                          10            individual assessed either must have  exercised his authority            over financial  affairs or  general management, or  must have            had a duty to do so.  See O'Connor, 956 F.2d at 51.                                  ___ ________                      In   the   absence   of   uncontroverted   evidence            establishing an individual's "precise responsibility"  to pay            withholding taxes, see Barnett v. Internal Revenue Serv., 988                               ___ _______    ______________________            F.2d  1449,  1455 (5th  Cir. 1993),  or  of specific  acts of            management  or financial decision-making  that would manifest            the  level of control  necessary for  responsibility, various            indicia may  establish responsibility under    6672(a).  Such            indicia  include  the   holding  of  corporate   office,  the            authority to disburse corporate  funds, stock ownership,  and            the ability to  hire and  fire employees.   See Thomsen,  887                                                        ___ _______            F.2d at 16.                      The  IRS  has offered  no evidence  suggesting that            Vinick had  the actual responsibility to  pay the withholding            taxes.  Indeed, that was Letterman's duty.  As to Vinick, the            IRS   established   some  of   the   recognized  indicia   of            responsibility.  During the  quarters in controversy,  Vinick            held the office of treasurer, prepared the quarterly returns,            spoke  occasionally with  the Lettermans  about the  business            (including the  problem of  unpaid taxes), had  check signing            authority, and had pledged  his personal assets and guarantee            in order to secure company financing.  See Caterino, 794 F.2d                                                   ___ ________            at   5-6   (evaluating  individual's   responsibility  during                                         -11-                                          11            delinquent  quarters); see  also  Barnett, 988  F.2d at  1455                                   ___  ____  _______            (same).   From  these indicia  alone,  one might  infer  that            Vinick was a responsible person.                        The   record  in  this  case,  however,  permits  a            competing inference.   Vinick testified that  from the outset            of their venture he made it clear to Letterman and Mayer that            his  role was to be no more  than that of a passive investor.            During the relevant quarters,  Vinick neither hired nor fired            anyone, nor  inserted  himself into  the  company  structure,            initiated change  or made  strategic decisions.   Although he            technically  possessed  check  writing  authority,  he  never            possessed  the checkbook, nor did he write any checks.  While            Vinick did  approach Ouellette to run the  company when Mayer            was dismissed  and negotiated  a settlement  with the  IRS in            1985  for  delinquent  withholding  taxes, neither  of  those            incidents   occurred   during  the   quarters   in  question.            Letterman, in his deposition, claimed that previous  managers            had indicated  that Vinick had more  than minimal involvement            in management.   Letterman  admitted, however, that  after he            took over Vinick's involvement was minimal.3                                            ____________________            3.  Vinick's situation resembles that of the plaintiff in the            Fourth  Circuit case O'Connor  v. United States,  956 F.2d 48                                 ________     _____________            (4th Cir. 1991).   In O'Connor,  the Fourth Circuit  reversed                                  ________            the award of summary judgment for the IRS against a corporate            vice president who, like Vinick,  averred that the record did            not establish his responsibility as a matter of law.  See id.                                                                  ___ ___            at  52.  The district  court granted summary  judgment on the            basis that  O'Connor demonstrated  many of the  indicia of  a            responsible  person:  he was  a founder, fifty percent owner,                                         -12-                                          12                      In short, while the record in this case may contain            sufficient  evidence  from  which  one  could infer  Vinick's            responsibility as a matter of fact, "[t]he sufficiency of the            government's evidence was not the proper test on a motion for            summary judgment."   Rem, 38 F.3d at  645.  In  reversing the                                 ___            district court on this issue we by no means absolve Vinick or            in any way pass on whether he is or is  not responsible under              6672(a).4   We  simply conclude  that on  the basis of  the            evidence before  us, a reasonable jury could find that Vinick            was not a responsible person.             C.  Willfulness under   6672(a)             _______________________________                      Assuming a jury finds  Vinick a responsible  person            under   6672(a), a predicate to the question of  willfulness,            we affirm the district court's conclusion that the undisputed                                            ____________________            officer  and director of the company; he had the authority to            sign checks; he  had a general familiarity with the financial            affairs  of the company.  See O'Connor v. United States, 1991                                      ___ ________    _____________            WL  64479, at *4 (D. Md.).   In reversing, the Fourth Circuit            concluded  that  the  absence  of  evidence  suggesting  that            O'Connor  either  exercised   any  authority  over  financial            affairs or general management, or was under a duty to  do so,            precluded the entry  of summary judgment  and left for  trial            the issue  of O'Connor's actual  level of involvement  in the            company.  Id. at 50-52.                         ___            4.  Unlike Thomsen,  where we  affirmed the  district court's                       _______            grant of a judgment as a matter of law for the IRS, this case            presents a very different  factual scenario.  In Thomsen,  in                                                             _______            addition to  various indicia of responsibility, we identified            "concrete  indications of Thomsen's  actual authority."   887            F.2d at  16-17.  Thomsen  affirmatively made the  decision to            close  the  business and  took  possession  of the  corporate            books, records and remaining inventory.  See id. at 17.                                                     ___ ___                                         -13-                                          13            facts establish that  Vinick acted willfully  as a matter  of            law.                      Section  6672(a) contemplates  a civil  penalty the            purpose  of which  is to protect  governmental revenue.   See                                                                      ___            Thomsen,  887  F.2d at  17.    Willfulness under     6672(a),            _______            therefore, does not depend on the presence of either criminal            motive or the specific intent to defraud the government.  See                                                                      ___            id.    Instead,  an  individual  who  acts with  a  "reckless            ___            disregard" of  a known  or obvious  risk  of nonpayment  acts            willfully.   See id. at 18.  We have recognized three factual                         ___ ___            scenarios that  meet this  standard:  (1)  reliance upon  the            statements  of a person in  control of the  finances when the            circumstances  show  that  the responsible  person  knew  the            person to  be unreliable;  (2) failure  to investigate  or to            correct mismanagement after  having notice  of nonpayment  of            withholding taxes; and  (3) knowing that  the business is  in            financial  trouble  and  continuing  to  pay  other creditors            without  making reasonable  inquiry as  to the status  of the            withholding taxes.  See id. at 18-19 (internal quotations and                                ___ ___            citations omitted).      With respect to the  first scenario,            a  responsible person  acts with  reckless disregard  when he            "had knowledge  that the  other  individual had  in the  past            failed  to perform  adequately with  regard to  the financial            affairs  of  the  taxpayer  entity."    Id.  at 18  (internal                                                    ___            quotation        and        citation        omitted).                              Once a 'responsible person' has had clear                                         -14-                                          14                      notice  that  the person  to whom  he has                      delegated  responsibility for  paying the                      taxes  has wrongfully failed  to pay them                      in  the  past, he  continues  to delegate                      that  responsibility  at  his own  peril.                      Should the  "responsible person" continue                      to  delegate, without  taking appropriate                      measures  to  assure  that the  delegated                      person will not repeat the dereliction in                      the future, the subsequent willfulness of                      the delegatee in once more failing to pay                      the   taxes  will   be  imputed   to  the                      "responsible person."              Id. at 19.              ___                      The undisputed  facts  establish that  as early  as            1985 Vinick knew of Letterman's unreliability with respect to            the  withholding  taxes.    Vinick  admitted  that  Letterman            refused  to accompany him to  a meeting with  a revenue agent            after the first delinquency.   Letterman and Ouellette waited            in the car while Vinick negotiated a payment plan.                      Vinick also admitted that after Letterman took over            day-to-day management of Jefferson Bronze, he had discussions            with  either  Letterman  or  Letterman's  wife  whenever   he            prepared  a quarterly  return.   On  those occasions,  Vinick            urged  the Lettermans to pay the taxes and they promised they            would.   Vinick asserted that  while he had  knowledge of the            unpaid  taxes, his  absolute  lack of  any  control over  the            disbursement of funds rendered that knowledge meaningless.                      While  such knowledge  may not  bear on  Vinick's              6672(a) responsibility,  should a jury  find him responsible,            it  relates directly  to a  proper evaluation  of  whether he                                         -15-                                          15            acted willfully.  Vinick concedes that he knew of Letterman's            delinquency.   Yet Vinick  relied on Letterman's  promises of            future payment  without further investigation  even though he            realized that  the  delinquency  continued.5    Thus,  should            Vinick be  found to be  a responsible party,  the willfulness            prong has been met.                                      Conclusion                                      Conclusion                                      __________                      We reverse the district court's  determination that            Vinick  was  a responsible  person as  a  matter of  law, but            affirm the  court's conclusion that  Vinick acted  willfully.            We remand  this  case  to  the  district  court  for  further            proceedings  on the  issue of  responsibility, and  note that            should a jury find Vinick responsible, he acted willfully  as            a matter of law.                        Affirmed in part, reversed in part and remanded.                      Affirmed in part, reversed in part and remanded.                      ________________________________________________                                            ____________________            5.  Although Vinick made no arguments, either in his brief or            at  oral  argument,  specific to  willfulness  separate  from            responsibility, he could argue that  he did not act willfully            at least during the first  quarter in which Jefferson  Bronze            went delinquent.   The  previous events, such  as Letterman's            1985  refusal  to  meet with  a  revenue  agent  and Vinick's            knowledge that Letterman, on occasion, subsequently failed to            pay, necessarily gave Vinick the "knowledge  that [Letterman]            had in the past  failed to perform adequately with  regard to            the  financial affairs"  of Jefferson  Bronze.   Thomsen, 887                                                             _______            F.2d at 18.                                           -16-                                          16